 



Exhibit 10.43

Executive Officer Compensation Summary — Fiscal 2006

                                      Shares of   Shares Underlying     Base
Salary   Restricted Stock*   Stock Options* Executive Officer   ($)   (#)   (#)
 
                       
J.S.B. Jenkins
                       
President and Chief
  $ 508,800       14,818       24,534  
Executive Officer
                       
 
                       
Mark J. Flaherty
                       
Chief Financial Officer, Treasurer
  $ 187,500       6,270       10,381  
and Assistant Secretary
                       

Non-Employee Director Compensation Summary — Fiscal 2006

                                                  Board and Committee   Shares
of   Shares Underlying Annual Retainer   Meetings Fees   Restricted Stock*  
Stock Options* ($)   ($)   (#)   (#)
 
                                   
Board
              Continuing           Continuing        
Member (other than the Chairman of the Board):
  $ 25,000     Audit Committee:
$2,000 per meeting   Board Member:     1,100     Board Member:     2,000  

                                   
Audit Committee
              New           New        
Chairperson:
  $ 7,500         Board Member:     1,800     Board Member:     3,500  
 
                                   

          Board and Other   Chairman           Chairman        
Other
          Committees:   of the Board:     2,200     of the Board:     4,000  
Committee
          $1,500 per meeting                        
Chairpersons:
  $ 5,000         New Chairman           New Chairman        

              of the Board:     3,600     of the Board:     7,000  
Chairman
                                   
of the Board:
  $ 53,000                              

      In addition, the Board of Directors, upon recommendation of the
Compensation Committee, approved a stock ownership guideline of three times the
annual retainer for non-employee directors and five times the annual retainer
for the Chairman of the Board. Non-employee directors have five years from the
adoption of the stock ownership guideline by the Board, or from their first
election to the Board if later, to comply.

* All equity awards will be granted under the Tandy Brands Accessories, Inc.
2002 Omnibus Plan.

 